11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In the matter of the Guardianship         * From the County Court at Law No. 2
of E.M.D.,                                  of Ector County,
                                            Trial Court No. G1297-CC.

No. 11-20-00168-CV                        * November 19, 2020

                                          * Per Curiam Memorandum Opinion
                                            (Panel consists of: Bailey, C.J.,
                                            Stretcher, J., and Wright, S.C.J.,
                                            sitting by assignment)
                                            (Willson, J., not participating)

     This court has considered Billie Dean’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Billie Dean.